Exhibit 10.2

AGREEMENT

AGREEMENT, dated this 28th day of August 2006 between R&G Financial Corporation,
a Puerto Rico corporation (the “Company”), and Mr. Andrés Pérez (the
“Executive”).

RECITALS

WHEREAS, the Company desires to be ensured of the Executive’s continued active
participation in the business of the Company; and

WHEREAS, the Company desires to enter into an employment agreement with the
Executive with respect to Executive’s employment by the Company.

AGREEMENT

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

1. Definitions. The following words and terms shall have the meanings set forth
below for the purposes of this Agreement:

a. Base Salary. “Base Salary” shall have the meaning set forth in Section 3(a)
hereof.

(b) Cause. Termination of the Executive’s employment for “Cause” shall mean
termination because of personal dishonesty, incompetence, willful misconduct,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule or regulation (other
than traffic violations or similar offenses) or final cease-and-desist order or
material breach of any provision of this Agreement.

(c) Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated for Cause or for Disability, the date specified in the
Notice of Termination, and (ii) if the Executive’s employment is terminated for
any other reason, the date on which a Notice of Termination is given or as
specified in such Notice.

(d) Disability. Termination by the Company of the Executive’s employment based
on “Disability” shall mean termination because of any physical or mental
impairment which qualifies the Executive for disability benefits under the
applicable long-term disability plan maintained by the Company or, if no such
plan applies, which would qualify the Executive for disability benefits under
the Federal Social Securities System.

(e) Notice of Termination. Any purported termination of the Executive’s
employment by the Company for any reason, including without limitation for Cause
or



--------------------------------------------------------------------------------

Disability, or by the Executive for any reason, shall be communicated by written
“Notice of Termination” to the other party hereto. For purposes of this
Agreement, a “Notice of Termination” shall mean a dated notice which
(i) indicates the specific termination provision in this Agreement relied upon,
(ii) sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated, (iii) specifies a Date of Termination, which shall be not less than
thirty (30) nor more than ninety (90) days after such Notice of Termination is
given, except in the case of the Company’s termination of Executive’s employment
for Cause, which shall be effective immediately; and (iv) is given in the manner
specified in Section 9 hereof.

 

  2. Term of Employment.

(a) The Company hereby employs the Executive as Executive Vice President of the
Company and the Executive hereby accepts said employment and agrees to render
such services to the Company on the terms and conditions set forth in this
Agreement. The term of employment under this Agreement shall be as of October 1,
2006 until midnight of December 31, 2008 commencing on the date of this
Agreement. The Executive shall also become the Company’s Chief Financial Officer
effective November 1, 2006. The term of this Agreement, and the employment of
the Executive hereunder, may be renewed and extended for such period or periods
as may be mutually agreed to by the Company and the Executive in a written
supplement to this Agreement. If this Agreement is not so renewed and extended,
this Agreement shall automatically terminate and the employment of the Executive
shall become month-to-month unless otherwise agreed to by the parties.

(b) During the term of this Agreement, the Executive shall perform such
executive services for the Company as may be consistent with the Executive’s
titles and from time to time assigned to the Executive by the Company’s Board of
Directors.

 

  3. Compensation and Benefits.

(a) (i) The Company shall compensate and pay the Executive for services during
the term of this Agreement at a base annual salary of $500,000 per year (“Base
Salary”), which may be increased from time to time in such amounts as may be
determined by the Board of Directors of the Company and may not be decreased
without the Executive’s express written consent.

(ii) In addition to Base Salary, the Executive shall be entitled to receive
during the term of this Agreement a Guaranteed Bonus of $200,000, payable
following each of December 31, 2007 and 2008, which shall be subject to pro rata
adjustment based on the months employed in the year to the extent that the
Executive terminate the employment agreement or the Company terminates the
agreement for cause.

(iii) An additional “Restatement” Bonus in the amounts shown below provided that
a complete and final Form 10-K/A for the year 2004 is provided to the Company’s
independent auditors for final review and authorization by no later than the
following dates:

 

2



--------------------------------------------------------------------------------

$125,000 if by November 17, 2006, $100,000 if by November 30,2006, $75,000 if by
December 15, 2006 and $50,000 if by December 31, 2006 and nothing if thereafter;
$150,000 subject to completion and filing with the SEC of the 2005 Form 10-K by
the March 27, 2007 deadline for New York Stock Exchange delisting of the
Company’s common stock; $50,000 subject to completion and filing with the SEC of
the 2006 Form 10-K filing by June 2007; $50,000 subject to completion and filing
with the SEC of the 2007 quarterly filings with the SEC (i.e. March and June
Form 10-Qs) by no later than September 31, 2007. Due dates have to be met for
any Restatement Bonuses to be paid.

(iv) A Performance Bonus of $100,000 will be paid after December 31, 2007 and
$200,000 will be paid after December 31, 2008, provided in each case that
Executive’s performance and that of the Company is in accordance with the
Company’s financial plan for the period, which shall be subject to the approval
of the Board of Directors.

(v) Stock options of 30,000 shares of the Company’s common stock will be issued
once the filing of all SEC reports is completed and the Company is up to date
and current in all its SEC filings. The stock options will vest and be
exercisable in accordance with the Company’s 2004 Stock Option Plan.

(vi) A Signing Bonus of $150,000 shall be paid upon execution of this Agreement.

(b) During the term of this Agreement, the Executive shall be entitled to
participate in and receive the benefits of any pension or other retirement
benefit plan, profit sharing, stock option, employee stock ownership, or other
plans, benefits and privileges given to employees and executives of the Company,
to the extent commensurate with then duties and responsibilities, as fixed by
the Board of Directors of the Company.

(c) During the term of this Agreement, the Executive shall be entitled to
eighteen (18) days paid annual vacation. The Executive shall not be entitled to
receive any additional compensation from the Company for failure to take a
vacation, nor shall the Executive be able to accumulate unused vacation in
excess of 36 days except to the extent authorized by the Board of Directors of
the Company.

(d) In the event the Executive’s employment is terminated due to Disability, the
Executive may continue coverage for medical and life insurance coverage under
COBRA (36 months) and individual policy conversion for life insurance.

(e) The Company shall, during the term of this Agreement, pay the Executive the
sum of $2,750 per month as a car allowance.

(f) The Company shall provide up to $15,000 annually for one country club
membership.

 

3



--------------------------------------------------------------------------------

4. Expenses. The Company shall reimburse the Executive or otherwise provide for
or pay for all reasonable expenses incurred by the Executive in furtherance of
or in connection with the business of the Company, including, but not by way of
limitation, traveling expenses, subject to such reasonable documentation and
other limitations as may be established by the Board of Directors of the
Company. If such expenses are paid in the first instance by the Executive, the
Company shall reimburse the Executive therefor.

5. Termination.

(a) The Company shall have the right, at any time upon prior Notice of
Termination, to terminate the Executive’s employment hereunder for any reason,
including without limitation, termination for Cause or Disability, and the
Executive shall have the right, upon prior Notice of Termination, to terminate
employment hereunder for any reason.

(b) In the event that (i) the Executive’s employment is terminated by the
Company for Cause or (ii) the Executive terminates employment hereunder other
than for Disability or death, the Executive shall have no right pursuant to this
Agreement to compensation or other benefits for any period after the applicable
Date of Termination.

(c) In the event that the Executive’s employment is terminated as a result of
Disability during the term of this Agreement, the Executive shall receive Base
Salary for the duration of the term of this Agreement. In the event of the
Executive’s death during the term of the Agreement, the Executive’s estate shall
receive Base Salary to the end of the term of this Agreement.

(d) In the event that (i) the Executive’s employment is terminated by the
Company for other than Cause, Disability, or the Executive’s death or (ii) such
employment is terminated by the Executive due to a material breach of this
Agreement by the Company, which breach has not been cured within fifteen
(15) days after a written notice of non-compliance has been given by the
Executive to the Company, then the Company shall provide the Executive with the
compensation otherwise payable pursuant to Section 3(a) hereof.

(e) In the event of change of control of the operation at RG Financial Corp., a
$500,000 payment shall be entitled as specified in the Change of Control
Agreement. The selling or merger of one of the subsidiaries will not considered
as a change of control event.

6. Non-Competition. The Executive agrees that:

(a) During the term of this Agreement, the Executive will not, directly or
indirectly, participate in or act as a principal, partner, officer, employee,
agent, or consultant to any business entity which is competitive with the
business now or hereafter engaged in or conducted by the Company, nor shall the
Executive hold greater than 5% of the equity securities of any such business.

(b) For a period of one year following the termination of this Agreement for any
reason, the Executive will not, directly or indirectly, solicit for employment,
or hire any person who during the term of this Agreement was engaged as an
employee or officer of the Company or any of its subsidiary or affiliated
companies.

 

4



--------------------------------------------------------------------------------

7. Withholding. All payments required to be made by the Company hereunder to the
Executive shall be subject to the withholding of such amounts, if any, relating
to tax and other payroll deductions as the Company may reasonably determine
should be withheld pursuant to any applicable law or regulation.

8. Assignability. The Company may assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any corporation, Company or
other entity with or into which the Company may hereafter merge or consolidate
or to which the Company may transfer all or substantially all of its assets, if
in any such case said corporation, Company or other entity shall by operation of
law or expressly in writing assume all obligations of the Company hereunder as
fully as if it had been originally made a party hereto, but may not otherwise
assign this Agreement or its rights and obligations hereunder. The Executive may
not assign or transfer this Agreement or any rights or obligations hereunder.

9. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

 

    The Company : Chairman of the Board and CEO        R&G Financial Corporation
      

R&G Tower

      

290 Jesús T. Pinero Avenue

      

San Juan, Puerto Rico 00918

      

With a copy to:

      

Secretary

      

R&G Financial Corporation

      

R&G Tower

      

290 Jesús T. Pinero Avenue

      

San Juan, Puerto Rico 00918

 

The Executive:

           

Mr. Andrés Pérez

      

313 Rey Felipe

      

La Villa de Torrimar

      

Guaynabo, Puerto Rico 00969

10. Amendment; Waiver. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and such officer or officers as may be
specifically designated by the

 

5



--------------------------------------------------------------------------------

Board of Directors of the Company to sign on its behalf. No waiver by any party
hereto at any time of any breach by any other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.

11. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the United States where
applicable and otherwise by the substantive laws of Puerto Rico.

12. Nature of Obligations. Nothing contained herein shall create or require the
Company to create a trust of any kind to fund any benefits which may be payable
hereunder, and to the extent that the Executive acquires a right to receive
benefits from the Company hereunder, such right shall be no greater than the
right of any unsecured general creditor of the Company.

13. Headings. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

14. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

15. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

16. Entire Agreement. This Agreement embodies the entire agreement between the
Company and the Executive with respect to the matters agreed to herein. All
prior agreements between the Company and the Executive with respect to the
matters agreed to herein are hereby superseded and shall have no force or
effect.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

R-G FINANCIAL CORPORATION By:  

/s/ Víctor J. Galán

  Víctor J. Galán   Chairman of the Board and CEO EXECUTIVE By:  

/s/ Andrés Pérez

  Andrés Pérez